Title: From John Adams to James McHenry, 14 April 1799
From: Adams, John
To: McHenry, James



Sir
Quincy April 14. 1799

Inclosed is a Letter from Major Jackson, which I pray you to consider, and to send Mr Titcombs Pay and Rations accordingly, if the Law will allow it. He is a promising and deserving young Man, fit for an Ensign.
Inclosed also is a Letter from Major Lillie, which deserves your consideration. Burbeck is a Sewell that We must not loose and Lillie I think must be made a Major. I have seen him and enquired about him and find no good Cause to pass him by.
Inclosed also is a Letter from Phillip Delano.
I have the honor to be, Sir, your very humble servant.

P.S. Benjamin Beale Junr you may positively set down for a Captain of Horse or Artillery or Infantry. The first I should prefer, as he does. He is well qualified for the second.


J.A.